In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Franco, J.), dated July 23, 1999, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred when it denied the defendant’s motion for summary judgment. The defendant established as a matter of law that the injured plaintiffs actions were a superseding cause of her accident (see, Gilmore v Ritchie, 260 AD2d 347; Esposito v Rea, 243 AD2d 536; Smith v West Rochelle Travel Agency, 238 AD2d 398; Wright v New York City Tr. Auth., 221 AD2d 431), and the plaintiff failed to raise a triable issue of fact as to this issue. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.